Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8  and 21 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected for the recitation of “high resolution area” and “non-high resolution area”. It is unclear exactly what constitutes high resolution or non-high resolution area. It appears Applicant is trying to claim an area with and density and finer threads which yield a higher resolution. What constitutes “high resolution” and non-high resolution  is subjective without clarifying language. It is advised that Applicant clarify the claim language. The claim language could be clarified by defining the density and denier required to constitute “high-resolution” and “non-high resolution”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cross et al. (PG Pub. 2013/0186506).
Regarding claim 9, Cross et al. teach a woven textile element comprising a first layer formed at least in part from a plurality of warp threads and having a front surface, a second layer interwoven with the first layer and formed at least in part from a second plurality of warp threads having a back surface facing opposite the front surface [0041]. The woven textile element also has a first plurality of weft threads having a first denier integrated into at least the first layer wherein the first plurality of weft threads comprises an exposed portion, an unexposed portion and a tie-down portion as Cross et al. teaches tie yarns among the first and second layers [0043]. The exposed portion is on the front surface, the unexposed portion is positioned between the first and second layers and the tie-down portion is interwoven with at least one warp threads of the second plurality of warp threads that forms the second layer. Cross et al. teach a second plurality of weft threads which may be thermoreactive having a second denier that is greater than the first denier of the first plurality of weft threads and the second plurality of thermoreactive weft threads is integrated into at least the second layer and comprises an exposed portion and an unexposed portion wherein the exposed portion is on the back surface and the unexposed portion is positioned between the first and second layers. Cross et al. are silent regarding the claimed length percentage of the second plurality of thermoreactive weft threads positioned behind the second plurality of warp threads. However, the claimed percentage is merely a design element easily contrived by one of ordinary skill in the art to achieve a design pattern, strength, desired properties and functionality in the fabric. For example, such could be achieved by the well-known twill weave. Cross et al. is silent regarding the warp and weft density. However, it would have been obvious to one of ordinary skill in the art to use and warp and weft density in order to affect fabric properties as is known in the art and arrive at the claimed densities. 
Regarding claim 10, the exposed portion of the first plurality of weft threads at least partially forms a graphic image on the front surface of the first layer of the woven element. 
Regarding claims 11-12, the woven textile element comprises at least one pocket or aperture located between the first and second layer. 
Regarding claim 13, Cross et al. are silent again regarding the claimed weave pattern in that the unexposed portion of the first plurality of weft threads is positioned between the first layer and the second layer continuously for a length extending across three consecutive warp threads of the first plurality of warp threads. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed weave pattern in that the first plurality of weft threads is positioned between the first layer and the second layer continuously for a length extending across three consecutive warp threads of the first plurality of warp threads of the first layer in order to vary the achieve various weave patterns and easily contrived through routine experimentation as the first plurality of weft threads would normally be positioned between the first plurality of warp threads and the second plurality of warp threads and easily would have extended across three consecutive warp threads to achieve desired properties of the fabric and weave designs.
Regarding claim 15, Cross et al. are silent regarding the claimed melting point differences in the yarns. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed second plurality of thermoreactive wefts having a lower melting point than the melting point of the first plurality of weft threads, first plurality of warp threads and the second plurality of warp threads through routine experimentation in order to fuse the fabric using the second weft.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Applicant states that the cited art does not read on the newly recited limitations, but does not argue specifics. As set forth above, Cross still reads on independent claim 9. Independent claim 1 and its dependents are allowed. Independent claim 18 and its dependents are rejected under 35 USC 112 as set forth above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789